Citation Nr: 0107531	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residual scar, stab wound, of the left upper back.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran had recognized service as a Philippine Scout from 
June 1946 to August 1948.

Service connection was granted for residuals of stab wound to 
the left upper back with healed scar by a February 1980 
rating decision.  A noncompensable (zero percent) disability 
rating was assigned, effective November 7, 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the veteran's claim for a 
compensable rating.  A 10 percent disability rating was 
subsequently assigned by the RO in a June 2000 rating 
decision, effective August 19, 1998.

The record reflects that the veteran has contended that he is 
entitled to an increased rating because he has developed 
degenerative joint disease/arthritis in his left shoulder 
secondary to the stab wound residuals, and submitted evidence 
in support thereof.  However, service connection was 
previously denied for arthritis of the left shoulder by a 
November 1965 rating decision, and a September 1987 Board 
decision.  These decisions are considered final and correct 
in the absence of new and material evidence.  Moreover, the 
issue of whether new and material evidence has been presented 
to reopen the veteran's claim of service connection for 
degenerative joint disease/arthritis of the left shoulder has 
not been adjudicated below.  Therefore, the Board currently 
has no jurisdiction to consider this issue.  This issue is 
referred to the RO for appropriate action.  Further, the 
claim of entitlement to service connection for degenerative 
joint disease/arthritis of the left shoulder is inextricably 
intertwined with the issue of an increased rating for 
residuals of the stab wound to the veteran's left upper back, 
and this issue must therefore be remanded.  Where a decision 
on one issue would have a "significant impact" upon another, 
the claims are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the Court held to be 
inextricably intertwined a veteran's claim for an increased 
rating for anxiety neurosis and a service-connection claim 
for heart disease); see also Hoyer v. Derwinski, 1 Vet. App. 
208, 210 (1991) (holding inextricably intertwined a claim for 
an increased rating for gunshot wound residuals and a 
service-connection claim for loss of use of the lower 
extremities).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and to give notification 
to a claimant as to what is required for a claim to be 
successful.  All provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment.

Because the VCAA was enacted after the RO certified this case 
to the Board (and the RO thus did not have the opportunity to 
address the VCAA's applicability to the appellant's claims), 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001)

Accordingly, this case is REMANDED for the following:

1.  Any pertinent treatment records, 
subsequent to April 2000, the date of a 
statement from Dr. Soto, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign any necessary authorization for 
release of any private medical records to 
the VA.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 
regarding the VCAA, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



